Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 31, 2007                                                                                       Clifford W. Taylor,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                       Elizabeth A. Weaver
                                                                                                              Marilyn Kelly
  133142(53)                                                                                             Maura D. Corrigan
                                                                                                       Robert P. Young, Jr.
                                                                                                       Stephen J. Markman,
                                                                                                                      Justices
  PEOPLE OF THE STATE OF MICHIGAN,
            Plaintiff-Appellant,
                                                                    SC: 133142
  v                                                                 COA: 271579
                                                                    Macomb CC: 05-004049-FC
  MARY ANN MCBRIDE,
             Defendant-Appellee.
  ____________________________________


               On order of the Chief Justice, the motion by the Michigan Association of
  Deaf and Hard of Hearing for leave to file a brief amicus curiae in this case is considered
  and it is GRANTED.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           October 31, 2007                    _________________________________________
                                                                               Clerk